                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SAMEER EASSA,

              Plaintiff,
                                                  No. 17 CV 812
         v.
                                                  Judge Manish S. Shah
MEGAN J. BRENNAN, Postmaster General
of the United States Postal Service,

              Defendant.


                           MEMORANDUM OPINION AND ORDER

      Plaintiff Sameer Eassa, a Muslim Arab-American, was removed from his

position at the Postal Service twice: the first time after two eyewitnesses reported

that he made threatening gestures at another employee while taunting that employee

and calling him the N-word, and the second time after Eassa exceeded the maximum

allowable amount of sick leave during a 90-day period. Eassa alleges that he was

removed because of his race, religion, and protected activity. He cites racist and

religiously biased comments made three years earlier by two people involved with

one of his removals, three other employees that he says engaged in similar conduct

but were treated preferentially, and various shortcomings in the investigation of the

two eyewitness’s reports. He also alleges that discriminatory animus motivated

various other harms he suffered. Defendant Megan J. Brennan, as Postmaster

General of the United States Postal Service, moves for summary judgment on all of

Eassa’s claims.
I.     Legal Standards

       Summary judgment is appropriate if there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The moving party must show that, after “construing all facts, and drawing

all reasonable inferences from those facts, in favor of the non-moving party,” United

States v. P.H. Glatfelter Co., 768 F.3d 662, 668 (7th Cir. 2014), a reasonable jury could

not return a verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). The moving party is also entitled to summary judgment when

the nonmoving party fails to make a sufficient showing on an essential element of his

case. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

II.    Facts

       A.      2016 Emergency Placement & Removal

       Eassa was a driver for the United States Postal Service. [41] ¶¶ 3, 8.1 He filed

complaints with the Postal Service’s Equal Employment Opportunity office dating

back to 2010. [41] ¶ 7; [46] ¶ 1; [42-2] at 5. In 2016, Matt Minnifield (another driver)

reported to Lewis Keys (a supervisor) that he saw Eassa drive up to Allen Ferguson

(also a driver) in the employee parking lot of the Carol Stream Postal Service facility

and “flip” Ferguson the middle finger while repeatedly saying the N-word and “come




1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings, and in the case of citations to
depositions that were attached as exhibits to the Local Rule 56.1 statements, the deposition
transcript’s original page number and line citations have been added. The facts are largely
taken from Eassa’s response to Brennan’s Local Rule 56.1 statement, [41], and Brennan’s
response to Eassa’s Local Rule 56.1 statement, [46], where both the asserted fact and the
opposing party’s response are set forth in one document.

                                              2
on.” [41] ¶ 14. Minnifield reported that he was afraid Eassa was going to “go after”

Ferguson, id., and that Eassa had used the N-word at work in the past. [37] at 147.

Ferguson confirmed that Eassa had yelled racial slurs at him in an intimidating and

threatening manner. [41] ¶ 15. Eassa denies these allegations. [41] ¶¶ 14–15; [46]

¶¶ 9–11.

      Ruben Garcia was the transportation manager for the Carol Stream facility.

[41] ¶ 8. Garcia used to drive the same shift with Eassa at the Irving Park facility

several years earlier. Id. He knew about Eassa’s previous equal-opportunity-related

complaints, [46] ¶ 2, but said that he did not know Eassa’s race or religion. [37] at 42,

19:7–11; at 76, 156:15–16. Garcia oversaw Keys, Frank Cintula (another supervisor),

and Danielle Cobbins (a driver attendance supervisor). [41] ¶¶ 9, 38. Keys believed

that Eassa was Palestinian, [46] ¶ 4, and was aware of Eassa’s prior equal-

opportunity-related complaints, too. [41] ¶ 13. Cobbins said that she did not know

Eassa’s race or religion or whether Eassa had engaged in prior protected activity. [37]

at 205.

      Keys primarily conducted the investigation into the parking lot incident, [41]

¶ 16, and, as part of that investigation, asked for and received written statements

from both Minnifield and Ferguson. [41] ¶ 18. Postal inspectors interviewed

Minnifield, Ferguson, and Eassa. [41] ¶ 19. Garcia was out of town at the time but

participated in the investigation remotely. [41] ¶¶ 17, 20–21. About one week after

the incident, Garcia spoke to Eassa over the phone and Eassa told him that another

driver (Nick Estrada Jr.) would vouch for Eassa’s version of what happened. [41] ¶ 21.



                                           3
Garcia questioned the absence of a written statement from Estrada and wondered

why Eassa had waited eight days before mentioning Estrada. Id. The next day, Garcia

wrote an email to Cintula, Keys, and Leroy Hein (acting transportation security

manager) saying that he did not “buy” Eassa’s story about Estrada Jr. (noting that

Eassa had told him that he was speaking to Estrada Jr. on the phone when Ferguson

“started going off on him”) and that Cintula, Keys, and Hein should “go for removal

based on 0 tolerance in the workplace.” [37] at 178.

      Keys, Hein, and others conducted a pre-disciplinary interview with Eassa. [41]

¶ 23. Eassa had told Garcia that he wanted either Garcia or Mike Kotula (plant

manager) present during the meeting, but because Garcia was out of town, Garcia

appointed Hein to participate on his behalf. [41] ¶ 20. At the interview, Eassa denied

the allegations against him. [41] ¶ 24. Keys did not find Eassa credible because two

witnesses’ accounts contradicted Eassa’s and because Eassa had been involved in

prior altercations at work. Id. Citing the Postal Service’s zero-tolerance policy

(“[t]hreats or assaults made directly or indirectly toward any employee or postal

customer, even in jest, will not be tolerated,” [37] at 180), Keys, Garcia, and the Postal

Service’s labor relations department put Eassa on “emergency placement.” [41] ¶¶ 25,

27. The parties dispute whether, before participating in the decision to recommend

removal, Garcia ever saw Minnifield’s statement (or was made aware of its contents),

see [46] ¶ 18, and whether Garcia ever considered Estrada’s statement. [46] ¶ 19.

      After putting Eassa on emergency placement, Garcia posted Eassa’s picture

around the Carol Stream facility, along with a statement: “THIS EMPLOYEE’S



                                            4
ACCESS HAS BEEN REVOKED[.] PLEASE DO NOT ALLOW ACCESS INTO THE

FACILITY[.]” [46] ¶ 21; [42-5].

      Garcia, Keys, and the Postal Service’s labor relations department issued Eassa

a notice of removal. [41] ¶ 32. Eassa filed a timely charge of discrimination with the

Postal Service’s Equal Employment Opportunity office. [41] ¶ 34. About a year later,

Eassa’s removal was modified and became a long-term suspension under the terms

of a settled union grievance, and Eassa returned to work. [41] ¶ 37; [37] at 203. Tim

Markland (a representative of the United States Postal Service) and William Pouncy

(a leave control manager) signed off on Eassa’s return to work. [37] at 201, 203; [41]

¶ 39. See also [37] at 64, 108:24–109:7 (Garcia testified that he had no input on the

decision to reinstate Eassa).

      Eassa has written statements from both Estrada and another driver, James

Oden. See [41] ¶¶ 29–30; [37] at 186, 189. Oden signed a statement claiming that he

was present during the parking lot incident and that “no interaction” took place

between Eassa and Ferguson. [41] ¶ 29; [37] at 186. Estrada signed a statement

claiming that Minnifield could not have seen the incident because of where

Minnifield’s car was parked. [41] ¶ 30; [37] at 189. Garcia testified that he saw

Estrada’s statement at some point after the decision to remove Eassa, see [37] at 45,

30:24–32:6, and Keys testified that he did not see either Oden’s or Estrada’s

statement during the investigation. See [41] ¶¶ 29–30.

      Garcia used to call Eassa a “terrorist” when they drove together at Irving Park,

[46] ¶ 3, but Eassa took the comments to be a “good-natured joke.” [37] at 31, 58:19–



                                          5
59:1. In 2014, a former union representative signed a letter claiming that at a forum

held in 2013, he heard Keys say to Eassa, “your kind has no respect for women.” [41]

¶ 35; [37] at 197. The forum was about “a complaint lodged on the agency by Mr.

Sameer Eassa.” [37] at 197. Eassa confirmed that he heard the comment, and Keys

denies making it. [41] ¶ 35.

      A few months after his return to work in 2017, Eassa and Ferguson had a

disagreement and Ferguson made a “crotch-grabbing” gesture. [41] ¶ 57. Both Eassa

and another Postal Service employee submitted written statements about the

argument. [46] ¶ 26. Eassa alleges that Garcia never investigated the report, id., but

Eassa submitted his complaint to Cintula, not Garcia, see [37] at 124, 48:11–13, and

Cintula later sent an email describing the investigation that he carried out. See [46]

¶ 26; at 15–20. Ferguson was never disciplined. [46] ¶ 26.

      Eassa also says that a white Postal Service employee at a different facility

(Frank Milici) called a black employee (Irvin Cunningham) the N-word and that a

fight ensued. [41] ¶ 59. Eassa does not know whether the Postal Service made any

findings about who instigated the fight, but testified that both Milici and

Cunningham were returned to work after two and a half months with backpay. [41]

¶ 59; [46] ¶ 23. Eassa has submitted no evidence identifying who was involved in the

decision to award Milici backpay or to allow him to return to work, and Eassa is not

aware of anyone else at the Carol Stream facility who called a coworker the N-word

and was not fired for it. [41] ¶ 61.




                                          6
      Lastly, Eassa says that Shirley Miller (a mail processor and secretary)

attacked him in either 2013 or 2014, and that both Miller and Eassa were put on

emergency placement in response. [41] ¶ 60; [37] at 19, 12:16. Eassa says that Keys

adjusted Miller’s time card to show that she had finished her shift, [41] ¶ 60, and that

Miller’s picture was never posted around the facility even though she had to be

escorted out of her manager’s office. [46] ¶ 23.

      B.     2017 Removal

      Eassa took 104 hours of unscheduled sick leave in the summer of 2017, which

exceeded the maximum allowable amount during a 90-day period. [41] ¶ 41. Eassa

admits that he exceeded the limit, id., but says that he called the Postal Service and

explained the reasons for his absence, in accordance with protocol. [46] ¶ 28. Eassa

regularly took time off for religious holidays. [46] ¶ 4.

      Cobbins, the driver attendance supervisor, noticed Eassa’s attendance and

attempted unsuccessfully to meet with him to discuss the issue. [41] ¶¶ 38, 43. A

week later, Eassa submitted his complaint about Ferguson and the crotch-grabbing

gesture. [37] at 236. The next day, Eassa initially refused an instruction that he

attend a meeting with Cobbins, and then later met with Cobbins and threw away the

paperwork she gave him on the way out of her office. [41] ¶¶ 44–45. Cobbins sent

Eassa a letter notifying Eassa that a pre-disciplinary interview had been scheduled

for the following week. [46] ¶ 27; [37] at 217. Eassa says he never received the letter,

[46] ¶¶ 25, 27, and he did not attend the interview. [41] ¶ 46. Cobbins signed a notice

of removal informing Eassa that he would be placed on “non-pay” status due to his



                                            7
failure to maintain a regular schedule. [41] ¶ 47. Pouncy signed as a concurring

official. Id. Eassa was placed on non-pay status thirty days later. [41] ¶ 50.

       Eassa is not aware of any similarly situated employee who was treated

differently than him regarding attendance discipline. [41] ¶ 62. In an unsworn

statement from June 2016, Thomas Smith claimed that Garcia admitted to setting

up Eassa to be removed from his job, because Eassa was “pulling the same things”

that he had at the Irving Park facility. [41] ¶ 36.

       C.     Other Alleged Harms

       Eassa had to pay $100 out-of-pocket to his doctor at a time when he says he

should have been receiving medical insurance. [41] ¶ 54. Eassa was also precluded

from participating in an annual bid process (during which the drivers bid on routes

and schedules) but cannot identify any other driver at his facility that was allowed to

bid after being removed and then reinstated one year later, and admits that he

ultimately received the same schedule that he had before his absence. [41] ¶ 55.

Before returning to work in April of 2017, Eassa was required to undergo a physical

and written exam and driving test. [41] ¶ 53. He was paid for the time he spent on

these tasks. Id. Lastly, in August of 2017, a note was posted telling Eassa not to clock

in without showing medical documentation for one of his recent absences. [41] ¶ 56.

Garcia was not aware of similar notes being posted. Id.; [37] at 68–69, 124:15–126:1.

III.   Analysis

       Eassa alleges that the Postal Service took adverse employment actions against

him because of his race, religion, and protected activity, all in violation of Title VII of

the Civil Rights Act. [23] ¶ 1; 42 U.S.C. § 2000e–2(a)(1). He may prove his claims

                                            8
“either directly or indirectly, and with a combination of direct and circumstantial

evidence.” McKinney v. Office of Sheriff of Whitley Cty., 866 F.3d 803, 807 (7th Cir.

2017). The inquiry is “simply whether the evidence would permit a reasonable

factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or other

proscribed factor caused the discharge or other adverse employment action.” Ortiz v.

Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016).

      Eassa may also prove his claim via the burden-shifting framework from

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973); McKinney, 866 F.3d

at 807; David v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th

Cir. 2017). Under that framework, Eassa carries the initial burden of establishing a

prima facie case of discrimination. McKinney, 866 F.3d at 807; McDonnell Douglas,

411 U.S. at 802. He can accomplish this “by setting forth evidence that: ‘(1) [he] is a

member of a protected class, (2) [his] job performance met [the employer’s] legitimate

expectations, (3) [he] suffered an adverse employment action, and (4) another

similarly situated individual who was not in the protected class was treated more

favorably than the plaintiff.” McKinney, 866 F.3d at 807.

      If Eassa makes this showing, the burden shifts to the employer “‘to articulate

some legitimate, nondiscriminatory reason’ for its employment decision.” Id. If it does

so, “the burden shifts back to the plaintiff, who must present evidence that the stated




                                          9
reason is a ‘pretext,’ which in turn permits an inference of unlawful discrimination.”

Id.

      A.     2016 Emergency Placement & Removal

      Under both Ortiz and McDonnell Douglas, Eassa has failed to produce

sufficient evidence from which a reasonable jury could infer that Keys and Garcia

took adverse action against him in 2016 because of his race or religion. The Postal

Service says Eassa was removed because Eassa hurled racial slurs at another

employee in a threatening manner. Eassa has failed to produce evidence of similarly

situated comparators being treated preferentially, or other sufficient evidence from

which a reasonable jury could conclude that the stated reason for removing him was

mere pretext. The failure to do either is fatal to his claim. Lewis v. Wilkie, 909 F.3d

858, 871 (7th Cir. 2018).

      The Postal Service had a legitimate, non-discriminatory reason to take adverse

action against Eassa in 2016. Two eyewitnesses submitted signed statements alleging

that Eassa violated the zero-tolerance policy by threatening another employee with a

despicable epithet. [41] ¶¶ 14–15; [37] at 145, 147. Eassa was interviewed and

provided with an opportunity to deny the allegations against him. [41] ¶ 24. The

interviewers believed the eyewitnesses and disbelieved Eassa, in part because of

Eassa’s prior altercations at work. [41] ¶¶ 24–27. Eassa was eventually put on

emergency placement because of his “threatening conduct and comments towards

another employee.” [37] at 184.

      There are two written statements in the record giving reason to doubt the

conclusion of the investigation, see [37] at 186; 189, and, taking the facts in the light
                                           10
most favorable to Eassa, Garcia was aware of at least one of those statements before

making the decision to terminate Eassa. See [37] at 56, 74:19–75:24. Keys could have

been aware of that same statement through Garcia. See [41] ¶ 30; [46] ¶ 20. Both cast

doubt on Minnifield’s and Ferguson’s versions of the events. But they are not

dispositive. Eassa initially told Garcia that Estrada Jr. was on the phone with him

“when Ferguson started going off on him,” see [37] at 178, and yet Oden’s statement

asserted there was “no interaction” at all between Eassa and Ferguson. [37] at 186.

Estrada Jr.’s statement is at most evidence of where Eassa’s and Minnifield’s cars

were parked at some point before the interaction took place, which is of little use in

contradicting Minnifield, who says that Eassa had already driven his car a ways

towards Ferguson by the time the interaction took place. See [37] at 145; 189. These

statements might give an investigator a reason to disbelieve Minnifield and

Ferguson, but they do not require such a finding. Even in the light most favorable to

Eassa, given their inconsistencies and how little light they shed on Garcia’s and

Keys’s motivations, the statements do not permit an inference that a proscribed factor

caused the adverse employment action.

      Eassa’s examples of previous instances of racist and religiously bigoted

commentary are too removed in time and context to demonstrate discrimination or

overcome the Postal Service’s legitimate explanation. “Isolated comments” like Keys’s

and Garcia’s have to be “contemporaneous with the discharge or causally related to

the discharge decision making process” to suffice as evidence of discrimination. See

Geier v. Medtronic, Inc., 99 F.3d 238, 242 (7th Cir. 1996) (comment made one year



                                         11
prior to discharge was “not temporally related to [plaintiff’s] dismissal,” and there

was “no causal nexus between the remark and the decision to discharge” in part

because the comment was made in “a setting unrelated to discussions . . . which

eventually led to [plaintiff’s] dismissal”); Kennedy v. Schoenberg, Fisher & Newman,

Ltd., 140 F.3d 716, 724 (7th Cir. 1998) (comment made five months prior to discharge

“was not temporally related to her discharge,” where comment was made in “casual

setting unrelated to discussions regarding the issues which led to plaintiff’s

dismissal”).2 But see Lucas v. Chicago Transit Auth., 367 F.3d 714, 730 (7th Cir. 2004)

(“[i]t is different when the decision makers themselves, or those who provide input

into the decision, express such feelings (1) around the time of, and (2) in reference to,

the adverse employment action complained of”).

       Keys allegedly made his statement in February of 2013, more than three years

before participating in the decision to put Eassa on emergency placement. [37] at 197;

[41] ¶ 35. Garcia allegedly made his comment when he and Eassa were both drivers



2  Both Geier and Kennedy were decided under the pre-Ortiz, “direct method” and
“circumstantial evidence” tests. See Geier, 99 F.3d at 241–42; Kennedy, 140 F.3d at 722–23.
Ortiz rendered those frameworks obsolete, but causation is still required. See Ortiz, 834 F.3d
at 765. And there must be more than isolated and remote comments to justify an inference
of discrimination. See e.g., Juarez v. Ameritech Mobile Commc’ns, Inc., 957 F.2d 317, 321 (7th
Cir. 1992) ( “[t]he timing of the complaints, standing alone, [did] not create a genuine issue
as to a causal connection between the filing of [plaintiff’s] sexual harassment complaint and
her termination almost six months later”); Fyfe v. City of Fort Wayne, 241 F.3d 597, 603 (7th
Cir. 2001) (“[i]n the absence of any other evidence of a causal link, the 18–month interval in
this case is insufficient proof of causation”); Schuster v. Lucent Technologies, Inc., 327 F.3d
569, 576 (7th Cir. 2003) (two remarks, one made five months before and another made one
month after adverse employment decision, were properly considered “stray” remarks that
were insufficient to raise an issue of material fact); Dickerson v. Bd. of Trustees of Cmty. Coll.
Dist. No. 522, 657 F.3d 595, 602 (7th Cir. 2011) (isolated, non-contemporaneous statement
made after filing of complaint with equal employment opportunity commission insufficient to
survive motion for summary judgment).
                                               12
at the Irving Park facility; Eassa left that facility in 2012, meaning Garcia’s

comments were made even less contemporaneously than Keys’s. [41] ¶¶ 8, 27. Keys

allegedly made his comment during a forum concerning a different complaint Eassa

had lodged, [37] at 197, and Garcia allegedly made his at some point while he and

Eassa were working together as drivers at a different facility. See [37] at 31, 58:17–

59:1. Eassa testified that Garcia’s comments were “good-natured”; or, in other words,

were not even indicative of discriminatory animus at the time they were made. Id.;

Shager v. Upjohn Co., 913 F.2d 398, 402 (7th Cir. 1990) (“[t]he remark . . . may have

had no consequence . . . because it did not motivate even the person uttering it to act

on it”). Keys’s comment is indicative that he harbored some racial or religiously

bigoted animus in 2012, but with the different context, passage of time, and other

evidence providing a legitimate reason to remove Eassa (his threat to a co-worker)

that animus is not evidence of causation. The comments are part of the picture, but

they do not complete a depiction of prohibited employment action.

      Also unpersuasive are Eassa’s examples of what he says were similarly

situated employees being treated differently. There is “no magic formula for

determining whether someone is similarly situated,” and instead, “courts should

apply a ‘common-sense’ factual inquiry—essentially, are there enough common

features between the individuals to allow a meaningful comparison?” Humphries v.

CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007), aff’d, 553 U.S. 442 (2008).

Similarly situated employees should be “directly comparable” to Eassa “in all

material respects,” but “need not be identical in every conceivable way.” Coleman v.



                                          13
Donahoe, 667 F.3d 835, 846 (7th Cir. 2012). “Whether a comparator is similarly

situated is typically a question for the fact-finder, unless, of course, the plaintiff has

no evidence from which a reasonable fact-finder could conclude that the plaintiff met

his burden on this issue.” Id. at 846–47.

       Relevant factors for determining whether two employees are similarly situated

include “whether the employees (i) held the same job description, (ii) were subject to

the same standards, (iii) were subordinate to the same supervisor, and (iv) had

comparable experience, education, and other qualifications—provided the employer

considered these latter factors in making the personnel decision.” David, 846 F.3d at

226.   See   also   Humphries,      474     F.3d   at   405   (the   similarly   situated

requirement “normally entails a showing that the two employees dealt with the same

supervisor” (emphasis in original)).

       Eassa cites three examples of similarly situated employees: Frank Milici,

Shirley Miller, and Allen Ferguson. See [41] ¶¶ 58–62; [46] ¶¶ 23, 26. Milici was a

driver, but he worked at a different facility and was not supervised by either Keys or

Garcia. [41] ¶ 59. Both Milici and Eassa were put on emergency placement after

calling a coworker the N-word, [41] ¶ 27; [46] ¶ 23, and although Milici was allowed

to return to work more quickly than Eassa, Eassa had been involved in prior

altercations at work, and there is no evidence that Milici had a similar record. See

[41] ¶ 60; [46] ¶ 23. In any event, Eassa has produced no evidence that Garcia or Keys

had any say about when Eassa was allowed to return to work or if he was awarded

backpay; Tim Markland and William Pouncy signed those documents. [37] at 201,



                                            14
203. Garcia and Keys appear to have treated Eassa the same way that Milici’s

supervisors treated him. One cannot infer discriminatory intent on the part of Garcia

or Keys just because the people that dealt with Eassa reached different conclusions

than the people that dealt with Milici. There remains a causation gap between

prohibited animus and employment action.

      Eassa also says that Garcia did not conduct an investigation after Ferguson

made a “crotch-grabbing” gesture in September of 2017, despite the submission of a

corroborating statement. See [46] ¶ 26; [43] at 7. But this is not evidence of Garcia’s

bias, because a different person, the person to whom Eassa submitted his complaint,

conducted an investigation. [37] at 124, 48:11–13; [46] at 15–20. Even if Garcia had

conducted the crotch-grabbing investigation, his conduct during that investigation

would not have been of much comparative use, given that Keys primarily conducted

the investigation of the parking lot incident, [41] ¶ 16, and Garcia only participated

remotely via phone. See [41] ¶¶ 17–20. And even if there had been a failure to

investigate Eassa’s claim in 2017, that failure is not indicative of bias given that

Ferguson himself levied another complaint about Eassa in 2017, and Eassa has not

produced evidence tending to show that the investigation into Ferguson’s complaint

was any less thorough than that which was made into the crotch-grabbing incident.

See [37] at 122, 41:1–18; 226. Lastly, there is nothing suspicious about Garcia treating

Eassa and Ferguson differently during the investigation of the parking lot incident;




                                          15
Eassa was the accused and Ferguson, the accuser. They were not similarly situated.

See [41] ¶¶ 14–15.

      Eassa advanced no argument relating to Miller in his response to the Postal

Service’s motion. See [43]. Again, there is no evidence that either Keys or Garcia

supervised Miller (other than, perhaps, the implication that Keys was her supervisor

because he was able to adjust her timecard). See [41] ¶ 60; [46] ¶ 23. Even if Garcia

or Keys had supervised her, Eassa has not included any evidence demonstrating that

Garcia or Keys knew Miller’s race or religion, or that she had previously engaged in

protected activity, see [41] ¶ 60; [46] ¶ 23, and bias against those who engage in fights

at work is not indicative of bias against people protected by Title VII. That distinction

is significant enough to render the comparison effectively useless. Coleman, 667 F.3d

at 846. As for the decision to put Eassa’s picture up, Eassa has not identified evidence

tending to show that Miller was required to stay away from work long enough to

justify the posting of a photo. Or that Garcia had any say in whether a photo of Miller

was posted. These differences, too, render the comparison effectively useless. Id.

      The rest of the evidence Eassa points to in his briefing relates to perceived

inadequacies in the investigation of the parking lot incident. See [43] at 5–6. Eassa

says this evidence “establish[es] motive,” or, in other words, that the investigation

was a sham and shows discriminatory animus on the part of the decision-makers

involved. See id.

      Not so. First, neither Garcia nor Keys initiated the investigation—Minnifield

did. [41] ¶ 14. Eassa might argue that Garcia and Keys were being opportunistic and,



                                           16
once presented with a chance, conducted the investigation in a discriminatory way.

But there is no support for this theory: Eassa was not only given an opportunity to

tell his side of the story, he was given two opportunities, the second of which involved

an audience that was at least partially the result of Eassa’s input. See [41] ¶¶ 20, 22–

23. Although Garcia may not have asked Eassa if he had any witnesses, [43] at 6; [37]

at 178, Eassa has not pointed to evidence tending to show that either Garcia or Keys

asked Minnifield or Ferguson for witnesses, either. See [41] ¶ 15–27.

      Nor is it enough for Eassa to point to evidence that Garcia and Keys ignored

statements from witnesses before finalizing the decision to terminate Eassa. See [41]

¶¶ 21, 29–30; [46] ¶¶ 10–11, 20. Keys did not know about one of the statements. [41]

¶¶ 29–30. And while Garcia (and therefore Keys) may have known that Estrada was

a potential witness, see [46] ¶ 20, Garcia testified that he discounted Estrada’s

statement because Estrada did not even purport to be present for the altercation, [41]

¶ 31, and he would have discounted Oden’s statements because Oden was an

employee of a different facility and it would have been strange for him to be in the

parking lot of the Carol Stream facility at the time. [41] ¶ 31.

      A reasonable jury could infer that both Keys and Garcia knew Eassa’s race and

religion. Keys asserted that he believed Eassa’s race to be “Palestinian/Arab,” [42-2]

at 5, and Garcia said that he was “not sure of [Eassa’s] race.” Id. But Garcia called

him a “terrorist” on multiple occasions, [37] at 31, 58:13–18; [43] at 6, and implies

that, even if Garcia did not know Eassa’s race, he could have found out from Keys.




                                          17
See [43] at 5.3 With regard to religion, a reasonable jury could infer that Keys and

Garcia knew about Eassa’s absences on religious holidays and concluded from them

that Eassa was Muslim. See [46] ¶ 4; [43] at 5.

      Still, with the rest of the evidence properly understood, this is not enough. The

guiding question is “whether the evidence would permit a reasonable factfinder to

conclude that the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor

caused the discharge or other adverse employment action.” Ortiz, 834 F.3d at 765.

There is evidence that Garcia and Keys knew Eassa’s race and religion and made

isolated (and in Garcia’s case, “good-natured”) racist or religiously bigoted comments

unrelated to Eassa’s 2016 removal more than three years earlier. But Eassa has failed

to identify any similarly situated member of a different race or religious background

that was treated preferentially. And the Postal Service’s reason for removing him was

legitimate; two people say that they saw him “flip” another employee the middle

finger while repeatedly saying the N-word and “come on” at that employee. [41] ¶ 14.

Threatening gestures are prohibited under the Postal Service’s zero-tolerance policy.

[37] at 180. Eassa’s evidence is not like the kind of evidence that has been found

sufficient in other cases. See, e.g., McKinney, 866 F.3d at 813 (evidence “easily”

supported a finding that plaintiff was fired because of his race where evidence showed

“officers and supervisors made inappropriate racial remarks to him; he was socially

ostracized; supervisors failed to train him adequately; he was fired for conduct that



3 Eassa argued that Oden’s statement indicated that Garcia made “crude and racist
comments about [Eassa].” [43] at 5. This is not correct. Oden’s statement attributes the
comments to Ferguson, not Garcia. [42-4].

                                          18
supervisors expressly authorized . . . ; he was treated more harshly than other

employees for the same conduct . . . ; he was penalized for violating standard

operating procedures that either did not exist or that he did not in fact violate . . .”).

Eassa has no comparators, no evidence that the decisionmakers did not genuinely

believe that he violated the zero-tolerance policy, and at most untimely and isolated

comments. Even when taken together, as a whole, a reasonable jury could not

conclude from this evidence that Eassa’s race or religion caused the removal that

followed his conduct in the parking lot.

      Eassa’s argument also fails under the alternative burden-shifting framework

described in McDonnell Douglas, 411 U.S. at 802–03. As discussed above, he has

failed to identify a similarly situated employee and that means he has not made out

a prima facie case for discrimination.

      Even if Eassa could make this showing, the burden shifts to the Postal Service

“‘to articulate some legitimate, nondiscriminatory reason’ for its employment

decision.” Id. at 807. See also Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

257 (1981) (“the employer need only produce admissible evidence which would allow

the trier of fact rationally to conclude that the employment decision had not been

motivated by discriminatory animus”). It has. According to two eyewitness accounts,

Eassa drove up to Ferguson in the employee parking lot and “flipped” him the middle

finger while repeatedly saying the N-word. [41] ¶ 14. That is more than enough to

justify removal, especially where a zero-tolerance policy was in place. See Timm v.

Mead Corp., 32 F.3d 273, 275 (7th Cir. 1994) (for a reason to be legitimate, it need



                                           19
only be nondiscriminatory and, if true, merely explain why the challenged action was

taken).

       Having shown that there was a legitimate reason, the burden shifts back to

Eassa, who must present evidence that the stated reason is a pretext. McDonnell, 411

U.S. at. 802. “[P]retext ‘involves more than just faulty reasoning or mistaken

judgment on the part of the employer; it is [a] lie, specifically a phony reason for some

action.” Ennin v. CNH Indus. Am., LLC, 878 F.3d 590, 596 (7th Cir. 2017). “[T]he

question is whether the employer honestly believed its proffered reason for

discharge.” Essex v. United Parcel Serv., Inc., 111 F.3d 1304, 1310 (7th Cir. 1997).

Eassa can show that the proffered reasons for terminating him were pretextual by

showing that “(1) the proffered reasons are factually baseless; (2) the proffered

reasons were not the actual motivation for the discharge; or (3) the proffered reasons

were insufficient to motivate the discharge.” Wolf v. Buss (Am.) Inc., 77 F.3d 914, 919

(7th Cir. 1996); [43] at 10.

       Garcia and Keys’s decision was not factually baseless (there were two

eyewitness accounts substantiating the allegations in question, [41] ¶¶ 14–15), and

yelling a racial epithet at another employee while making a threatening gesture is

sufficient to justify the taking of an adverse employment action (especially where the

employer has an explicit zero-tolerance policy, see [46] ¶ 13). Eassa’s evidence at most

slightly detracts from the rigor of the investigation, but not the genuine belief of the

investigators. Even when combined with evidence that suggests Garcia and Keys




                                           20
knew his race and religion, it is not enough to convince a reasonable jury that the

stated reasons were insincere or mere pretext. See [43] at 10–11.

      The same problems of lack of causation and pretext apply to Eassa’s retaliation

claim. Both Garcia and Keys were aware of Eassa’s prior equal-employment

opportunity activity. See [41] ¶¶ 11, 13. But again, that is not enough. To survive a

motion for summary judgment, the record must “contain sufficient evidence to permit

a reasonable fact finder to conclude that retaliatory motive caused the discharge.”

Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016) (“[a] retaliation

claim requires proof of causation, which in this context means but-for causation”).

      Eassa’s retaliation claim relies on a statement from Thomas Smith, who

alleges that Garcia twice admitted to him that the decision to fire Eassa was in

retaliation for Eassa “pulling the same things that he did at Irving Park Road.” [37]

at 199. “A party may not rely on inadmissible hearsay to avoid summary judgment.”

MMG Fin. Corp. v. Midwest Amusements Park, LLC, 630 F.3d 651, 656 (7th Cir.

2011). Eassa says Smith’s statement is a business record, but has produced no

evidence that the statement was kept in the course of regularly conducted activity or

that “making the record was a regular practice of that activity.” Fed. R. Evid.

803(6)(B)–(C); see also Fed. R. Evid. 902(11). There is no deposition from Smith in the

record. Eassa promises that he can present Smith at trial, [43] at 13, but “summary

judgment ‘is the ‘put up or shut up’ moment in a lawsuit, when a party must show

what evidence it has that would convince a trier of fact to accept its version of events.”




                                           21
Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003). Eassa has to

point to evidence that is already in the record that would itself be admissible.

      Nor does Eassa’s retaliation claim succeed under the alternative burden-

shifting framework from McDonnell Douglas, for many of the same reasons as those

that applied to his race-based and religion-based claims. First, a single statement

from a supervisor that Eassa was a “good worker” is insufficient to establish that he

met his employer’s reasonable expectations, especially where there is also evidence

that, despite being a “good worker,” he violated an express policy and had fought with

coworkers in the past. [41] ¶¶ 10, 14–15; [46] ¶ 13. Eassa had to meet all of his

employer’s legitimate expectations, not just some of them. See McKinney, 866 F.3d at

807. Second, Eassa has not produced sufficient evidence of any similarly situated

comparators. Promises to do so at trial are, at this stage, insufficient.

      The Postal Service is entitled to judgment as a matter of law on Eassa’s claims

that it discriminated against him in 2016.

      B.     2017 Removal

      Eassa has also failed to produce sufficient evidence from which a reasonable

jury could conclude that his removal in 2017 was retaliatory. Again, the sole question

is whether the record “contain[s] sufficient evidence to permit a reasonable fact finder

to conclude that retaliatory motive caused the discharge.” Lord, 839 F.3d at 563.

      Eassa’s claim with regards to the 2017 removal relies on another timing

argument. See [43] at 14–15. Eassa points out that Cobbins and Pouncy sent him a

letter notifying him of an upcoming “Pre-Disciplinary interview meeting,” see [37] at



                                           22
217, and that Eassa had submitted his complaint about the crotch-grabbing incident

to Garcia the day before. [46] ¶ 26. Eassa says that, from this fact (and the inference

that Cobbins and Pouncy knew about Eassa’s prior protected activity because they

worked with Garcia and knew each other), a reasonable jury could conclude that

Cobbins and Pouncy took adverse employment action against Eassa because of that

previous protected activity.

      Eassa’s argument assumes that his complaint about the crotch-grabbing

incident was what caused Cobbins and Pouncy to schedule the pre-disciplinary

interview meeting. But Cobbins noticed Eassa’s attendance issues a month earlier,

[41] ¶ 42, and attempted to meet with Eassa eight days before Eassa submitted his

report to Garcia. See [41] ¶ 43. There is no evidence that either Garcia or Cintula (the

person to whom Eassa submitted his complaint, see [37] at 124, 48:11–13; [46] ¶ 26;

at 15–20) ever spoke with Cobbins or Pouncy about Eassa’s complaint. Eassa offers

no explanation for how they would have known about the complaint that Eassa made

the day before. Even if Eassa had provided such an explanation, there was a

legitimate reason to send the letter; earlier on the same day the letter was sent, Eassa

had refused alternative resolutions to his attendance issues and indicated an

unwillingness to participate in further discussions by throwing away the papers on

his way out the door. [41] ¶ 45. And even if Eassa’s complaint about Ferguson had

caused Cobbins to send the letter scheduling his pre-disciplinary interview, a pre-

disciplinary interview is not severe enough to constitute an “adverse employment

action” in-and-of itself. See Herrnreiter v. Chicago Hous. Auth., 315 F.3d 742, 743–44



                                          23
(7th Cir. 2002). And since the evidence fails to show that Eassa’s protected activity

was what caused the pre-disciplinary interview to escalate into removal, it fails to

establish the requisite causation.

      Considering all of the evidence together, no reasonable jury could conclude that

Eassa’s 2017 removal was because of protected activity, at least in part because—by

Eassa’s own admission—he had violated one of the Postal Service’s express

attendance policies. [41] ¶ 41. And again, “Eassa is not aware of any similarly

situated employee who was treated differently than him regarding attendance

discipline,” [41] ¶ 62, nor can he show that the stated reason was pretextual. His

claim fails for both of those reasons, too. Lewis, 909 F.3d at 871.

      The Postal Service is entitled to judgment as a matter of law on Eassa’s claims

that it retaliated against him when it removed him from work in 2017.

      C.     Other Actions in 2017

      Lastly, Eassa has failed to produce sufficient evidence from which a reasonable

jury could conclude that any of the additional actions alleged to have taken place in

2017 were materially adverse or motivated by discriminatory animus. Eassa

identifies six harms that he suffered that he says, in their aggregate, amounted to an

adverse employment action. [43] at 16–17 (citing Kim v. Nash Finch Co., 123 F.3d

1046, 1060 (8th Cir. 1997) (adverse action found where “all the [defendant’s] acts were

taken in response to [plaintiff’s] filing the employment discrimination charge and

were thus connected to one another”); Hicks v. Baines, 593 F.3d 159, 165 (2d Cir.

2010) (“the alleged acts of retaliation need to be considered both separately and in



                                          24
the aggregate, as even minor acts of retaliation can be sufficiently ‘substantial in

gross’ as to be actionable”)). But see Lewis, 909 F.3d at 868 (three incidents of agency

administrative failures were “isolated events” that “represent the kind of minor

workplace grievances against which Title VII does not protect”).

       According to Eassa, “he was denied medical insurance, prohibited from

bidding on tours and routes, was denied pay for coming to work for his DOT physical

exams and driving test, had his medical status posted in a place visible to employees

. . and had his complaint against Ferguson regarding the latter’s disturbing sexual

taunt ignored.” [43] at 16–17. But as the Postal Service points out, upon closer

examination, these harms are insignificant, separately and in the aggregate. Eassa

temporarily did not have health insurance because he had recently returned to work

and his insurance was not yet effective. [41] ¶ 54. He was not able to bid because he

had been away from work for more than a year and was in any event allowed to keep

the same schedule he had when he left the Postal Service. [41] ¶ 55. He admits he

was paid for coming to work for his physical exams and driving test and that no one

at the Postal Service did anything wrong in connection with the payment. [41] ¶ 53.

Ferguson’s taunt was in fact investigated. See [46] at 15–16. The note that was left

for Eassa about his medical documentation does not disclose any harmful or

embarrassing information about Eassa, beyond the facts that (1) he was absent at

some point earlier, and (2) that he needed medical documentation to be absent. [37]

at 228. It was not sufficiently harmful to him to constitute an adverse action, alone

or in combination with the other evidence he has submitted. See Herrnreiter, 315 F.3d



                                          25
at 743–44. These minor inconveniences do not amount to retaliatory actions that

“might have ‘dissuaded a reasonable worker from making or supporting a charge of

discrimination.’” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

      The Postal Service is entitled to judgment as a matter of law on Eassa’s claims

that these various inconveniences in 2017 were actionable under Title VII.

IV.   Conclusion

      Defendant Brennan’s motion for summary judgment, [35], is granted. Enter

judgment and terminate civil case.



ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: February 12, 2019




                                         26
